The court is of opinion that, as the petition was filed by the ward himself, the provision relating to notice, Gen. Laws cap. 196, § 17, is not applicable. It would be quite *Page 597 
unnecessary to serve a notice upon a petitioner, not insane ornon compos mentis, of the pendency of his own petition.
The statutory authority to appoint a guardian in a case like this is the fact that a person "from want of discretion in managing his estate shall be likely to bring himself or family to want, or to render himself or family chargeable."
The decree in this case simply shows that the court found the petitioner to be lacking in discretion. It did not find that he was likely to bring himself to want or to render himself chargeable. The decree, therefore, was not sufficient to warrant the appointment of a guardian. The court had jurisdiction of the proceeding, and the decree only was erroneous. Hopkins v.Howard, 20 R.I. 394.
The decree is therefore quashed, and the case remitted to the Court of Probate of Pawtucket with direction to re-open the same and to set a time for entry of decree, or for further hearing, upon notice to the petitioner of at least ten days prior thereto.